Citation Nr: 0930296	
Decision Date: 08/13/09    Archive Date: 08/19/09

DOCKET NO.  05-03 756	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased rating for a psychological 
disorder, to include PTSD, in excess of 30 percent from 
September 6, 2000, and in excess of 50 percent from January 
20, 2005.

2.  Entitlement to service connection for coronary artery 
disease, status post coronary artery bypass graft.  

3.  Entitlement to service connection for a digestive 
disorder.


REPRESENTATION

Appellant represented by:	The American Legion




ATTORNEY FOR THE BOARD

Terrence Griffin, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1969 to March 
1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of a Department of  
Veterans Affairs (VA) Regional Office (RO).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

At the outset, the Board notes that a July 2002 rating action 
granted the Veteran service connection for specific 
situational type phobia, and assigned a 30 percent rating 
effective September 6, 2000.  A February 2005 rating action 
granted the Veteran service connection for PTSD, and assigned 
a 50 percent rating effective January 20, 2005.  Based on the 
medical evidence of record the RO determined that the 
Veteran's PTSD represented the dominant psychological 
disorder, and re-characterized the Veteran's psychological 
disorder as a psychological disorder, to include PTSD.  

VA is required to afford a Veteran a medical examination, or 
obtain a medical opinion, when necessary to make a decision 
on a claim.  See 38 U.S.C.A. § 5103A(d).  When medical 
evidence is not adequate, the VA must supplement the record 
by seeking an advisory opinion or ordering another 
examination.  See McLendon v Principi, 20 Vet. App. 79 
(2006); Littke v. Derwinski, 1 Vet. App. 90 (1991).  

In this case, the Veteran contends that he is entitled to 
benefits because his coronary artery disease and digestive 
disorder were caused by his service-connected psychological 
disorder and the medication prescribed therefore.  To support 
this position the Veteran submitted the January 2003 
statement of private physician W. Short, M.D., which 
indicates "there is a medical possibility that the stress 
that [the Veteran] experienced during combat contributed to 
his development of coronary heart disease."  The Veteran 
also submitted the February 2003 statement of private 
physician B. Joseph, M.D., indicating that the Veteran's 
usage of sleeping pills to aid his psychological condition 
may have caused a digestive disorder.  

At the time of the Veteran's April 2002 and May 2002 VA 
examinations, he was not service-connected for PTSD and the 
exams are silent concerning the opinions of Drs. Short and 
Joseph.  As such, a VA examination or opinion as to the 
etiology of the Veteran's current coronary artery disease and 
digestive disorder would offer an opportunity to possibly 
assist the Veteran in proving his claims.  

Additionally, the Veteran's claims folder indicates that he 
began seeking psychiatric treatment at the VA medical 
facility in Jacksonville, Florida in October 2004.  However, 
more recent VA treatment records have not been associated 
with the Veteran's claims folder.  Accordingly, it does not 
appear that VA has made sufficient attempts to obtain these 
records, and VA has an obligation to attempt to obtain these 
respective records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 
(2008).  These records may also assist the Veteran in 
establishing that his current psychiatric disorder, to 
include PTSD, has increased in severity.  Accordingly, after 
obtaining these records the Veteran should be provided with 
another VA examination to determine the current severity of 
his disorder.  

Accordingly, the case is REMANDED for the following action:

1.  Request all of the Veteran's 
psychiatric hospitalization and treatment 
records from the Jacksonville, Florida VA 
Medical Facility.  Efforts to obtain 
records from a Federal department or 
agency should end only if VA concludes 
that the records sought do not exist, that 
further efforts to obtain those records 
would be futile, or where the Federal 
department or agency advises VA that the 
requested records do not exist or the 
custodian does not have them.  Any 
negative response should be in writing, 
and associated with the claims folder.  

2.  After the additional VA records have 
been associated with the claims file, 
schedule the Veteran for a psychiatric 
examination to determine the current 
severity of his psychiatric disability.  
The examiner should review the claims 
folder and should note that review in the 
report.  All signs and symptoms of the 
service-connected psychiatric disorder 
should be reported in detail.  The examiner 
should also describe the impact of the 
Veteran's psychiatric disability on his 
occupational and social functioning, and 
specifically opine as to whether the 
Veteran's PTSD renders him unemployable.  
The rationale for all opinions, with 
citation to relevant medical findings, must 
be provided.

3.  Schedule the Veteran for VA 
examinations to determine the etiology of 
any coronary artery disease or digestive 
disorder.  The claims folder should be made 
available to and reviewed by the respective 
examiners before the examination.  The 
examiner should record the full history of 
the respective disorder, including the 
Veteran's own account of the etiology of 
his disability, and specifically comment as 
to the likelihood that any current coronary 
artery disease or digestive disorder is 
related to service, or service connected 
disorder.  The examiner should provide the 
reasons and basis for all opinions given.

As it relates to the Veteran's claimed 
coronary artery disease, the examiner 
should specifically opine as whether it is 
at least as likely as not (50 percent 
probability or greater) that the Veteran's 
service-connected psychiatric disorder 
caused or aggravated the Veteran's coronary 
artery disease.  The examiner should 
specifically comment on the January 2003 
opinion of Dr. Short, and take into 
consideration the Veteran's assertion that 
his PTSD symptoms first manifested many 
years prior to his formal diagnosis of 
PTSD.  

As it relates to the Veteran's digestive 
disorder, the examiner should provide an 
opinion as to whether it is as likely as 
not (50 percent probability or greater) 
that any gastroenterological or 
gastroesophageal disorder which may be 
diagnosed is causally or etiologically 
related to the medications prescribed for 
the Veteran's service-connected 
psychiatric disabilities, to include those 
prescribed to aid in sleeping.  In 
rendering the opinion, the examiner should 
specifically comment on the February 2003 
opinion indicating that the Veteran's 
usage of sleeping pills to aid his 
psychological condition may have caused a 
digestive disorder.  If the examiner 
determines that the medications prescribed 
for the Veteran's service-connected 
psychiatric disorder did not cause the 
gastroenterological or gastroesophageal 
disorder(s), the examiner should state 
whether it is at least as likely as not 
that the medications aggravated 
(permanently worsened) the disorder.  

The examiner must provide the rationale, 
with citation to clinical findings, for 
the opinions provided.

4.  Review the examination reports to 
determine if they are in compliance with 
this REMAND.  If deficient in any manner, 
the respective report should be returned, 
along with the claims file, for immediate 
corrective action.

5.  After the completion of the above, 
review the additional evidence that has 
been obtained and determine whether the 
benefits sought on appeal may now be 
granted.  If any of the benefits sought on 
appeal remain denied, the Veteran and his 
representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matters the Board is remanding.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
S. C. KREMBS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

